Marston, C. J.
The law in recognizing the incapacity of infants to enter into certain contracts and declaring such contracts voidable does so for the infant’s protection. Their contracts are not void but voidable, and it is for the infant to avoid the contract or ratify it, and not within the power of a stranger — certainly not of a wrong-doer — to set up the infant’s incapacity to contract as a protection to himself. The contract, though voidable at the option of the infant, is *143valid as to third parties who are strangers to both parties to the contract, and not claiming under either.
The judgment must be reversed with costs and a new trial ordered.
The other Justices concurred.